Name: Council Regulation (EEC) No 3598/84 of 18 December 1984 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic concerning the implementation of specific financial aid for improving agricultural and fisheries structures in Portugal
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  European construction;  fisheries;  Europe
 Date Published: nan

 21 . 12. 84 Official Journal of the European Communities No L 333/7 COUNCIL REGULATION (EEC) No 3598/84 of 18 December 1984 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic concerning the implementation of specific financial aid for improving agricul ­ tural and fisheries structures in Portugal Portuguese Republic concerning the implementation of specific financial aid for improving agricultural and fisheries structures in Portugal is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the Agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic concerning the imple ­ mentation of specific financial aid for improving agri ­ cultural and fisheries structures in Portugal should be approved, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 15 of the Annex to the Agreement (3). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1984. For the Council The President P. BARRY (') OJ No C 171 , 30 . 6. 1984, p . 4. O OJ No C 337, 17. 12. 1984. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.